Name: 2007/390/EC: Commission Decision of 7 June 2007 on the financing of expenditure on IT support and communication measures in the field of animal health and animal welfare for 2007
 Type: Decision
 Subject Matter: information and information processing;  agricultural activity;  information technology and data processing;  accounting;  financing and investment
 Date Published: 2007-06-08

 8.6.2007 EN Official Journal of the European Union L 146/21 COMMISSION DECISION of 7 June 2007 on the financing of expenditure on IT support and communication measures in the field of animal health and animal welfare for 2007 (2007/390/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 17, 37 and 37a thereof, Whereas: (1) The hosting, management and maintenance of TRACES, provided for in Commission Decision 2003/24/EC of 30 December 2002 (2) concerning the development of an integrated computerised veterinary system, fall within the Commissions remit and therefore require financing by the Community. This financial participation is based on Article 37a of Council Decision 90/424/EEC. (2) The notification system introduced, under Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (3), by Commission Decision 2005/176/EC of 1 March 2005 laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (4) must be updated by making essential improvements to the technology used. Financial participation by the Community is based on Article 37 of Council Decision 90/424/EEC. (3) Information policy on animal health and animal welfare requires information to be provided on technical and scientific developments in these areas. Financial participation by the Community is based on Article 17 of Council Decision 90/424/EEC. (4) This Decision constitutes a financing decision within the meaning of Article 75 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5) and Article 90 of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (6). (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 TRACES The hosting, management and maintenance of the TRACES system, provided for in Commission Decision 2003/24/EC, are authorised for the following amounts and objectives:  EUR 560 000 for hosting;  EUR 440 000 for acquiring the logistical support needed in order to provide assistance to users of the system;  EUR 200 000 for acquiring the maintenance support needed in order to adjust the system to legal and technical developments;  EUR 300 000 for the IT development needed. Article 2 Animal disease notification system The updating of the notification system, referred to in Decision 2005/176/EC, is authorised for an amount of EUR 150 000. Article 3 Provision of information in the fields of animal health and animal welfare The provision of information by the Commission to the competent authorities and members of the public concerning Community legislation on animal health and animal welfare is authorised for the following amounts and objectives:  EUR 240 000 for publications and the dissemination of information and the strategy on animal health;  EUR 130 000 for publications and the dissemination of information and the strategy on animal welfare. Article 4 Contract award procedure Contractors will be selected on the basis of the existing framework contracts or on the basis of calls for tender launched in 2007. Done at Brussels, 7 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 8, 14.1.2003, p. 44. (3) OJ L 378, 31.12.1982, p. 58. Directive as last amended by Commission Decision 2004/216/EC (OJ L 67, 5.3.2004, p. 27). (4) OJ L 59, 5.3.2005, p. 40. Decision as amended by Decision 2006/924/EC (OJ L 354, 14.12.2006, p. 48). (5) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (6) OJ L 357, 31.12.2002, p. 1. Regulation as last amended by Commission Regulation (EC, Euratom) No 478/2007 (OJ L 111, 28.4.2007, p. 13).